ITEMID: 001-104427
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF KALYUZHNA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Angelika Nußberger;Ganna Yudkivska
TEXT: 4. The applicant was born in 1949 and lives in Zaporizhzhya.
5. On an unspecified date the Zavodsky District Court of Zaporizhzhya (“the District Court”) gave an unspecified decision on the claim of the applicant’s former husband, Z., lodged against the applicant for division of their property. By a final ruling of 5 February 1985, the Zaporizhzhya Regional Court (“the Regional Court”, since June 2001, the Zaporizhzhya Regional Court of Appeal), ordered Z. to compensate the applicant for her share of their property.
6. In 1985 the Prosecutor’s Office of Zaporizhzhya and the Zavodsky District Police Department invited the applicant to discuss the residence registration of her daughter, O.
7. In 1988-1989 the applicant lodged claims with the Budenovsky District Court of Donetsk and Donetsk Regional Court seeking division of her common property with Z. There is no indication whether and, if so, how these claims were handled by the courts.
8. In 1991-2005 the applicant unsuccessfully tried to have her brothers, K.Vi. and K.Vo., prosecuted for hooliganism and theft. She was not found to be a civil party to these proceedings.
9. On 9 November 1992 K.Vi. and K.Vo. lodged a claim against the applicant challenging the validity of their mother’s will over a house and belongings.
10. On 25 September 1998 the District Court partly allowed the claim.
11. Following a “protest” of the Zaporizhzhya Regional Prosecutor of 25 September 1998, the Regional Court quashed this judgment on 25 December 1998 and remitted the case to the Distrcit Court which, on19 February 2004 partly allowed the applicant’s claim.
12. On 26 May 2004 the Regional Court upheld this judgment. On 22 June the applicant appealed in cassation. On 12 July 2006 she requested the Supreme Court to speed up examination of her case. By a final ruling of 4 October 2006, notified to the applicant on 19 October, the Supreme Court upheld the lower court’s decisions.
13. According to the Government, between 11 September 1997 and 4 October 2006, the applicant filed three procedural requests and two appeals which all met procedural requirements. Moreover, of the twenty nine hearings scheduled, eleven were adjourned at the claimants’ request, five were adjourned at the applicant’s request, four were adjourned due to the claimants’ or witness’s failure to attend, one was adjourned due to the applicant’s failure to attend, one was adjourned at the parties’ request, and three were adjourned for reasons beyond the parties’ control. Overall, due to the applicant’s requests or her failure to attend, the proceedings were delayed for about eleven moths.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
